Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 1-20 are currently pending examination.

Claim Objections
Claims 6, 14, and 16 are objected to because of the following informalities:  
In claims 6 and 14 – “the network” should read “the neural network”.
In claim 16 – there is an extra period at the end of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 6.	Claims 1, 5-9, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
	Claims 1, 9, and 17 are respectively drawn to a method, a system and a non-transitory computer-readable storage medium, hence each falls under one of four categories of statutory subject matter (Step 1). Nevertheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more. 
Claims 1, 9, and 17 recite the following, or analogous, limitations: determining, by a computing device, one or more signatures, wherein a signature indicates a basis function for a known time series of data; training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability.
	2A Prong 1: the limitation of determining one or more signatures, wherein a signature indicates a basis function for a known time series of data, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device”, “a processor”, and/or “a non-transitory computer-readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device”, “a processor”, and/or “a non-transitory computer-readable storage medium” language, “determining” in the context of the claims encompasses the user manually graphing and/or plotting values over a time axis and identifying a known pattern for a base function for a known time series data. Similarly, the limitation of to generate a probability that the time series is characterized by a respective signature, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “applying the trained neural network to the time series”. For example, but for the recitation of “applying the trained neural network to the time series”, “generate a probability” in the context of this claim encompasses the user manually calculating a probability that the plotted time series matches a known pattern (i.e., basis function of a known time series data). Lastly, the limitation of enhancing an analysis of the time series data and the physical system based on the probability, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind and/or represents mere intended use language carrying no patentable weight. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature. The neural network in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (i.e., a black box neural network as a tool to perform an abstract idea). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	Dependent claims 5-8 and 13-16 are also ineligible for the same reasons given with respect to claims 1 and 9. 
Dependent claims 5 and 13 merely further describe the time series data without adding any additional functional steps and/or limitations. 
Dependent claims 6 and 14 merely further describe the data on which the neural network is trained without adding any additional functional steps and/or limitations.
Dependent claims 7 and 15 merely further describe the probability previously manually calculated/generated in claim 1. 
Dependent claims 8 and 16, merely further define that the neural network of claim 1 is a recurrent neural network without adding any additional function steps and or limitations. 
Accordingly, dependent claims 5-8 and 13-16 continue to cover the performance of the limitation in the mind as inherited from independent claim 1 (Step 2A, Prong 1). The additional element of the training of the neural network (as drafted in claims 6 and 14) is again no more than a generic computer component to apply the exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; See MPEP 2106.05(f)). The additional element in the claim does amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element to perform the steps in the dependent claim amount to no more that mere instructions to apply the exception using generic computer components (i.e., a black box neural network as a tool to perform an abstract idea). Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 5-8 and 13-16 do not amount to significantly more than an abstract idea not provide an inventive concept, therefore are not patent eligible. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enhancing” in claims 1, 9, and 17 is a relative term which renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4, 12, and 20 recite the limitations "the second number" and “the first number”.  There is insufficient antecedent basis for this limitation in the claim. [Note: It is not clear whether Applicant is referring to “a first number of most recent entries of the time series” and “a second number of most recent entries of the time series” previously recited in claims 2, 10, and 18, respectively.]
Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: The claims appear to be missing steps regarding the limitation “wherein characterizing the time series is further based on one or more second probabilities”. It is not clear from the claims how and/or when the one or more second probabilities were calculated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 20160203036 A1) in view of Feng et al., “Multi-level Anomaly Detection in Industrial Control Systems via Package Signatures and LSTM networks”, 2017 47th Annual IEEE/IFIP International Conference on Dependable Systems and Networks. 

Regarding claim 1, ---Mezic teaches a computer-implemented method for facilitating characterization of a time series of data associated with a physical system, the method comprising: 
determining, by a computing device, one or more signatures, wherein a signature indicates a basis function for a known time series of data (Mezic, Abstract, teaches for each sensor, analyzing the time-series data measured by the respective sensor in conjunction with one or more indicator functions to identify anomalous behavior associated with the respective sensor of the subsystem.; Mezic, Abstract, Paragraph [0007] teaches clustering techniques can be used to bin or aggregate the values associated with various sensor and indicator function combinations, wherein the system can compare the fault signatures with the scored and/or ranked binned values to identify probabilities that the individual identified faults occurred.); 

Although Mezic teaches (in Paragraph [0008]) using artificial neural networks and machine learning to identify previously unidentified faults, Mezic does not distinctly disclose: training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability.

	Nevertheless, Feng teaches training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 265, Col. 2, teaches the output layer [of the LSTM network] contains |S| unites after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.). 

	[EXAMINER NOTE: Examiner has interpreted the limitation enhancing an analysis of the time series data and the physical system based on the probability as intended purpose and/or use language. Furthermore, as previously stated in this office action, Examiner further notes the term “enhancing” in claims 1, 9, and 17 is a relative term which renders the claim indefinite. Hence, the claims have been rejected under 35 U.S.C. 112(b)]. 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, with the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, in order to provide highly accurate detection performance and timely detection of anomalies, and also be able to deal with complicated data samples with hybrid features. (Feng, pg. 262, Col. 1, ¶ 3 and pg. 271, Section IX.). 



Regarding claim 2, the combination of Mezic in view of Feng teaches all of the limitations of claim 1, and the combination further teaches applying the trained neural network to a first portion of the time series to generate, for each signature, a first probability that the time series is characterized by a respective signature, wherein the first portion has a first length and includes a first number of most recent entries of the time series; determining a second portion of the time series, wherein the second portion has a second length and includes a second number of most recent entries of the time series; reducing the second number of entries; applying the trained neural network to the reduced second number of entries to generate, for each signature, a second probability that the time series is characterized by a respective signature; and characterizing the time series based on the first probability and the second probability (Mezic, Paragraph [0051] teaches retrieving fault signatures and comparing the retrieved fault signatures with scored and/or ranked binned values, wherein the comparison yields a proximity match between a fault signature and the scored and/or binned values if the scored and/or ranked binned values correspond to the same indicator functions that the fault signature is associated with and the scored and/or ranked binned values match the scores and/or ranks or the range of scores and/or ranks defined by the fault signature; Mezic, Paragraph [0097] teaches first values measured by a sensor of a component in the data-based system during a first time period are retrieved.; Mezic, Paragraph [0100] teaches retrieving a first fault signature; Mezic, Paragraph [0101] teaches a first third value in the plurality of third values is identified that is associated with a second time period in the plurality of time periods.; Mezic, Paragraph [0102] teaches a fault is detected as occurring with a first probability in response to a determination that the fault magnitude value of the first fault signature matches the magnitude value of the first third value.; Note: Feng, pg. 265, Col. 2, further teaches the output layer [of the LSTM network] contains |S| units after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.; Feng, pg. 263, col. 2, section IV, teaches transforming the original feature vector of an arbitrary network package to an o-demensional vector (                        
                            o
                             
                            ≤
                            m
                             
                        
                    ) in which each element is either a discrete-valued feature as the same within the original feature vector or the discretized representation of one or several continuous features in the original feature vector.; Feng, pg. 264, col. 1, further teaches the functions for discretizing continuous features are of vital importance for establishing a proper signature database which captures the normal profile of network packages.).



Regarding claim 5, the combination of Mezic in view of Feng teaches all of the limitations of claim 1, and the combination further teaches wherein the time series is of a fixed length (Mezic, Paragraph [0097] teaches first values measured by a sensor of a component in the data-based system during a first time period are retrieved.; Note: Feng, pg. 263, col. 2, section IV, further teaches transforming the original feature vector of an arbitrary network package to an o-demensional vector (                        
                            o
                             
                            ≤
                            m
                             
                        
                    ) in which each element is either a discrete-valued feature as the same within the original feature vector or the discretized representation of one or several continuous features in the original feature vector.).



Regarding claim 6, the combination of Mezic in view of Feng teaches all of the limitations of claim 1, and the combination further teaches wherein the network is trained based on one or more of: data generated from the signatures; an input which is a time series corresponding to a signature; and an output which is a one-hot vector of a size equal to a number of determined signatures, wherein a vector entry with a value equal to one corresponds to an index associated with a signature (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 265, Col. 2, teaches the output layer [of the LSTM network] contains |S| unites after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.).


Regarding claim 7, the combination of Mezic in view of Feng teaches all of the limitations of claim 1, and the combination further teaches wherein the generated probability indicates a relative proportion or weight for each signature that the time series is characterized by the respective signature, wherein the relative proportion or weight is a comparison of the respective signature to all the determined signatures (Mezic, Paragraph [0007] teaches a set of fault signatures can be established that define a pattern of coincidence for one or more indicator functions and/or sensors that indicate a likelihood that a specific fault has occurred. The systems and methods disclosed herein can compare the fault signatures with the scored and/or ranked binned values to identify faults that may have occurred and/or probabilities that the individual identified faults occurred.).



Regarding claim 8, the combination of Mezic in view of Feng teaches all of the limitations of claim 1, and the combination further teaches wherein the neural network is a recurrent neural network (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 264, section V, teaches LSTM networks are a type of recurrent neural network (RNN).).



Regarding claim 9, Mezic teaches a computer system for facilitating characterization of a time series of data associated with a physical system, the computer system comprising: a processor; and a storage device storing instructions that when executed by the processor cause the processor to perform a method (Mezic, Paragraph [0009] teaches system comprises a computing system comprising one or more computer processors; a database storing values measured by a sensor of a component in the data-based system; and a computer readable storage medium that stores program instructions to perform a method), the method comprising: 

determining, by a computing device, one or more signatures, wherein a signature indicates a basis function for a known time series of data (Mezic, Abstract, teaches for each sensor, analyzing the time-series data measured by the respective sensor in conjunction with one or more indicator functions to identify anomalous behavior associated with the respective sensor of the subsystem.; Mezic, Abstract, Paragraph [0007] teaches clustering techniques can be used to bin or aggregate the values associated with various sensor and indicator function combinations, wherein the system can compare the fault signatures with the scored and/or ranked binned values to identify probabilities that the individual identified faults occurred.); 

Although Mezic teaches (in Paragraph [0008]) using artificial neural networks and machine learning to identify previously unidentified faults, Mezic does not distinctly disclose: training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability.

	Nevertheless, Feng teaches training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 265, Col. 2, teaches the output layer [of the LSTM network] contains |S| unites after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.). 

	[EXAMINER NOTE: Examiner has interpreted the limitation enhancing an analysis of the time series data and the physical system based on the probability as intended purpose and/or use language. Furthermore, as previously stated in this office action, Examiner further notes the term “enhancing” in claims 1, 9, and 17 is a relative term which renders the claim indefinite. Hence, the claims have been rejected under 35 U.S.C. 112(b)]. 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, with the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, in order to provide highly accurate detection performance and timely detection of anomalies, and also be able to deal with complicated data samples with hybrid features. (Feng, pg. 262, Col. 1, ¶ 3 and pg. 271, Section IX.). 



Regarding claim 10, the combination of Mezic in view of Feng teaches all of the limitations of claim 9, and the combination further teaches wherein the method further comprises: applying the trained neural network to a first portion of the time series to generate, for each signature, a first probability that the time series is characterized by a respective signature, wherein the first portion has a first length and includes a first number of most recent entries of the time series; determining a second portion of the time series, wherein the second portion has a second length and includes a second number of most recent entries of the time series; reducing the second number of entries; applying the trained neural network to the reduced second number of entries to generate, for each signature, a second probability that the time series is characterized by a respective signature; and characterizing the time series based on the first probability and the second probability (Mezic, Paragraph [0051] teaches retrieving fault signatures and comparing the retrieved fault signatures with scored and/or ranked binned values, wherein the comparison yields a proximity match between a fault signature and the scored and/or binned values if the scored and/or ranked binned values correspond to the same indicator functions that the fault signature is associated with and the scored and/or ranked binned values match the scores and/or ranks or the range of scores and/or ranks defined by the fault signature; Mezic, Paragraph [0097] teaches first values measured by a sensor of a component in the data-based system during a first time period are retrieved.; Mezic, Paragraph [0100] teaches retrieving a first fault signature; Mezic, Paragraph [0101] teaches a first third value in the plurality of third values is identified that is associated with a second time period in the plurality of time periods.; Mezic, Paragraph [0102] teaches a fault is detected as occurring with a first probability in response to a determination that the fault magnitude value of the first fault signature matches the magnitude value of the first third value.; Note: Feng, pg. 265, Col. 2, further teaches the output layer [of the LSTM network] contains |S| units after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.; Feng, pg. 263, col. 2, section IV, teaches transforming the original feature vector of an arbitrary network package to an o-demensional vector (                        
                            o
                             
                            ≤
                            m
                             
                        
                    ) in which each element is either a discrete-valued feature as the same within the original feature vector or the discretized representation of one or several continuous features in the original feature vector.; Feng, pg. 264, col. 1, further teaches the functions for discretizing continuous features are of vital importance for establishing a proper signature database which captures the normal profile of network packages.).



Regarding claim 13, the combination of Mezic in view of Feng teaches all of the limitations of claim 9, and the combination further teaches wherein the time series is of a fixed length (Mezic, Paragraph [0097] teaches first values measured by a sensor of a component in the data-based system during a first time period are retrieved.; Note: Feng, pg. 263, col. 2, section IV, further teaches transforming the original feature vector of an arbitrary network package to an o-demensional vector (                        
                            o
                             
                            ≤
                            m
                             
                        
                    ) in which each element is either a discrete-valued feature as the same within the original feature vector or the discretized representation of one or several continuous features in the original feature vector.).



Regarding claim 14, the combination of Mezic in view of Feng teaches all of the limitations of claim 9, and the combination further teaches wherein the network is trained based on one or more of: data generated from the signatures; an input which is a time series corresponding to a signature; and an output which is a one-hot vector of a size equal to a number of determined signatures, wherein a vector entry with a value equal to one corresponds to an index associated with a signature (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 265, Col. 2, teaches the output layer [of the LSTM network] contains |S| unites after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.).



Regarding claim 15, the combination of Mezic in view of Feng teaches all of the limitations of claim 9, and the combination further teaches wherein the generated probability indicates a relative proportion or weight for each signature that the time series is characterized by the respective signature, wherein the relative proportion or weight is a comparison of the respective signature to all the determined signatures (Mezic, Paragraph [0007] teaches a set of fault signatures can be established that define a pattern of coincidence for one or more indicator functions and/or sensors that indicate a likelihood that a specific fault has occurred. The systems and methods disclosed herein can compare the fault signatures with the scored and/or ranked binned values to identify faults that may have occurred and/or probabilities that the individual identified faults occurred.).



Regarding claim 16, the combination of Mezic in view of Feng teaches all of the limitations of claim 9, and the combination further teaches wherein the neural network is a recurrent neural network (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 264, section V, teaches LSTM networks are a type of recurrent neural network (RNN).).



Regarding claim 17, Mezic teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method (Mezic, Paragraph [0013] teaches non-transitory computer-readable medium), the method comprising: 

determining, by a computing device, one or more signatures, wherein a signature indicates a basis function for a known time series of data (Mezic, Abstract, teaches for each sensor, analyzing the time-series data measured by the respective sensor in conjunction with one or more indicator functions to identify anomalous behavior associated with the respective sensor of the subsystem.; Mezic, Abstract, Paragraph [0007] teaches clustering techniques can be used to bin or aggregate the values associated with various sensor and indicator function combinations, wherein the system can compare the fault signatures with the scored and/or ranked binned values to identify probabilities that the individual identified faults occurred.); 

Although Mezic teaches (in Paragraph [0008]) using artificial neural networks and machine learning to identify previously unidentified faults, Mezic does not distinctly disclose: training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability.

	Nevertheless, Feng teaches training a neural network based on the signatures as a known output; applying the trained neural network to the time series to generate a probability that the time series is characterized by a respective signature; and enhancing an analysis of the time series data and the physical system based on the probability (Feng, Abstract, teaches times series anomaly detection using a stacked Long Short Term Memory (LSTM) network based softmax classifier which learns to predict the most likely package signatures that are likely to occur given previously seen package traffic.; Feng, pg. 265, Col. 2, teaches the output layer [of the LSTM network] contains |S| unites after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.). 

	[EXAMINER NOTE: Examiner has interpreted the limitation enhancing an analysis of the time series data and the physical system based on the probability as intended purpose and/or use language. Furthermore, as previously stated in this office action, Examiner further notes the term “enhancing” in claims 1, 9, and 17 is a relative term which renders the claim indefinite. Hence, the claims have been rejected under 35 U.S.C. 112(b)]. 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, with the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, in order to provide highly accurate detection performance and timely detection of anomalies, and also be able to deal with complicated data samples with hybrid features. (Feng, pg. 262, Col. 1, ¶ 3 and pg. 271, Section IX.).



Regarding claim 18, the combination of Mezic in view of Feng teaches all of the limitations of claim 17, and the combination further teaches wherein the method further comprises: 
applying the trained neural network to a first portion of the time series to generate, for each signature, a first probability that the time series is characterized by a respective signature, wherein the first portion has a first length and includes a first number of most recent entries of the time series; determining a second portion of the time series, wherein the second portion has a second length and includes a second number of most recent entries of the time series; reducing the second number of entries; applying the trained neural network to the reduced second number of entries to generate, for each signature, a second probability that the time series is characterized by a respective signature; and characterizing the time series based on the first probability and the second probability (Mezic, Paragraph [0051] teaches retrieving fault signatures and comparing the retrieved fault signatures with scored and/or ranked binned values, wherein the comparison yields a proximity match between a fault signature and the scored and/or binned values if the scored and/or ranked binned values correspond to the same indicator functions that the fault signature is associated with and the scored and/or ranked binned values match the scores and/or ranks or the range of scores and/or ranks defined by the fault signature; Mezic, Paragraph [0097] teaches first values measured by a sensor of a component in the data-based system during a first time period are retrieved.; Mezic, Paragraph [0100] teaches retrieving a first fault signature; Mezic, Paragraph [0101] teaches a first third value in the plurality of third values is identified that is associated with a second time period in the plurality of time periods.; Mezic, Paragraph [0102] teaches a fault is detected as occurring with a first probability in response to a determination that the fault magnitude value of the first fault signature matches the magnitude value of the first third value.; Note: Feng, pg. 265, Col. 2, further teaches the output layer [of the LSTM network] contains |S| units after the softmax activation layer, where the value of each output unit is the probability of the signature of the next package being a particular value given the time-series input.; Feng, pg. 263, col. 2, section IV, teaches transforming the original feature vector of an arbitrary network package to an o-demensional vector (                        
                            o
                             
                            ≤
                            m
                             
                        
                    ) in which each element is either a discrete-valued feature as the same within the original feature vector or the discretized representation of one or several continuous features in the original feature vector.; Feng, pg. 264, col. 1, further teaches the functions for discretizing continuous features are of vital importance for establishing a proper signature database which captures the normal profile of network packages.).


16.	Claims 3, 11, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Mezic in view of Feng, and in further view of Poghosyan et al. (US 20180365301 A1). 

Regarding claim 3, the combination of Mezic in view of Feng teaches all of the limitations of claim 2, and the combination further teaches wherein characterizing the time series is further based on one or more second probabilities (Mezic, Paragraph [0051] teaches retrieving fault signatures and comparing the retrieved fault signatures with scored and/or ranked binned values, wherein the comparison yields a proximity match between a fault signature and the scored and/or binned values if the scored and/or ranked binned values correspond to the same indicator functions that the fault signature is associated with and the scored and/or ranked binned values match the scores and/or ranks or the range of scores and/or ranks defined by the fault signature.)

However, the combination does not distinctly disclose wherein determining the second portion, reducing the second number of entries, and applying the trained neural network to the reduced second number of entries are in response to determining that a length of the first portion scaled by an integer is less than a total length of the time series, and wherein the method further comprises: setting the second portion as the first portion; and perturbing the integer, ….

Nevertheless, Poghosyan teaches wherein determining the second portion, reducing the second number of entries, and applying the trained neural network to the reduced second number of entries are in response to determining that a length of the first portion scaled by an integer is less than a total length of the time series, and wherein the method further comprises: setting the second portion as the first portion; and perturbing the integer (Poghosyan, Paragraph [0072] teaches time series data may be time series metric data generated by a physical or virtual object of a distributed computing system. …The time series data is quantized to generate quantized time series data…the quantized time series data is compressed to reduce the number of consecutive duplicate quantized data points in the quantized time series data. Quantization and compression are performed subject to an optimization configuration that comprises a user selected limitation on loss of information or limitation on a compression rate. The user can put a limitation on the accuracy of information loss created by quantization or put a limitation on the compression rate. Compressed time series data is output and used to replace the original time series data in the data-storage device.), ….

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, as modified by the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, to further include the optimized quantization and compression techniques, taught by Poghosyan, in order to more efficiently and effectively store and process large sets of time series data such that detection of anomalies and identification of problems is not delayed. (Poghosyan, Paragraph [0003]). 
	


Regarding claim 11, the combination of Mezic in view of Feng teaches all of the limitations of claim 10, and the combination further teaches wherein characterizing the time series is further based on one or more second probabilities (Mezic, Paragraph [0051] teaches retrieving fault signatures and comparing the retrieved fault signatures with scored and/or ranked binned values, wherein the comparison yields a proximity match between a fault signature and the scored and/or binned values if the scored and/or ranked binned values correspond to the same indicator functions that the fault signature is associated with and the scored and/or ranked binned values match the scores and/or ranks or the range of scores and/or ranks defined by the fault signature.)

However, the combination does not distinctly disclose wherein determining the second portion, reducing the second number of entries, and applying the trained neural network to the reduced second number of entries are in response to determining that a length of the first portion scaled by an integer is less than a total length of the time series, and wherein the method further comprises: setting the second portion as the first portion; and perturbing the integer, ….

Nevertheless, Poghosyan teaches wherein determining the second portion, reducing the second number of entries, and applying the trained neural network to the reduced second number of entries are in response to determining that a length of the first portion scaled by an integer is less than a total length of the time series, and wherein the method further comprises: setting the second portion as the first portion; and perturbing the integer (Poghosyan, Paragraph [0072] teaches time series data may be time series metric data generated by a physical or virtual object of a distributed computing system. …The time series data is quantized to generate quantized time series data…the quantized time series data is compressed to reduce the number of consecutive duplicate quantized data points in the quantized time series data. Quantization and compression are performed subject to an optimization configuration that comprises a user selected limitation on loss of information or limitation on a compression rate. The user can put a limitation on the accuracy of information loss created by quantization or put a limitation on the compression rate. Compressed time series data is output and used to replace the original time series data in the data-storage device.), ….

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, as modified by the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, to further include the optimized quantization and compression techniques, taught by Poghosyan, in order to more efficiently and effectively store and process large sets of time series data such that detection of anomalies and identification of problems is not delayed. (Poghosyan, Paragraph [0003]).



Regarding claim 19, the combination of Mezic in view of Feng teaches all of the limitation of claim 18, and the combination further teaches wherein characterizing the time series is further based on one or more second probabilities (Mezic, Paragraph [0051] teaches retrieving fault signatures and comparing the retrieved fault signatures with scored and/or ranked binned values, wherein the comparison yields a proximity match between a fault signature and the scored and/or binned values if the scored and/or ranked binned values correspond to the same indicator functions that the fault signature is associated with and the scored and/or ranked binned values match the scores and/or ranks or the range of scores and/or ranks defined by the fault signature.)

However, the combination does not distinctly disclose wherein determining the second portion, reducing the second number of entries, and applying the trained neural network to the reduced second number of entries are in response to determining that a length of the first portion scaled by an integer is less than a total length of the time series, and wherein the method further comprises: setting the second portion as the first portion; and perturbing the integer, ….

Nevertheless, Poghosyan teaches wherein determining the second portion, reducing the second number of entries, and applying the trained neural network to the reduced second number of entries are in response to determining that a length of the first portion scaled by an integer is less than a total length of the time series, and wherein the method further comprises: setting the second portion as the first portion; and perturbing the integer (Poghosyan, Paragraph [0072] teaches time series data may be time series metric data generated by a physical or virtual object of a distributed computing system. …The time series data is quantized to generate quantized time series data…the quantized time series data is compressed to reduce the number of consecutive duplicate quantized data points in the quantized time series data. Quantization and compression are performed subject to an optimization configuration that comprises a user selected limitation on loss of information or limitation on a compression rate. The user can put a limitation on the accuracy of information loss created by quantization or put a limitation on the compression rate. Compressed time series data is output and used to replace the original time series data in the data-storage device.), ….

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, as modified by the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, to further include the optimized quantization and compression techniques, taught by Poghosyan, in order to more efficiently and effectively store and process large sets of time series data such that detection of anomalies and identification of problems is not delayed. (Poghosyan, Paragraph [0003]).


17.	Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mezic in view of Feng, and in further view of Kahveci et al., “Optimizing Similarity Search for Arbitrary Length Time Series Queries”, IEEE, (2004). 

Regarding claim 4, the combination of Mezic in view of Feng teaches all of the limitations of claim 2, however, the combination does not distinctly disclose wherein the second number is equal to the first number scaled by an integer, wherein reducing the second number of entries is based on the integer, and wherein the time series is of an arbitrary length.

Nevertheless, Kahveci teaches wherein the second number is equal to the first number scaled by an integer, wherein reducing the second number of entries is based on the integer, and wherein the time series is of an arbitrary length (Kahveci, pg. 418, Section 1, teaches “the need for arbitrary length search arises in most real world sequence database applications for two reasons. First, the database sequences can be of any length… Second, the user may be interested in searching query sequences of any length.”; Kahveci, pg. 418, Section 1, further teaches “the distance between two time series data can be made shift and scale invariant by transforming them onto the shift eliminated plane”.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, as modified by the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, to further include the similarity search techniques for arbitrary length time series queries comprising making the compared times series data shift and scale invariant, as taught by Kahveci, in order for a user to be able to compare a small piece of a time series with the whole time series data. (Kahveci, pg. 418, Col. 2, ¶ 1). 



Regarding claim 12, the combination of Mezic in view of Feng teaches all of the limitations of claim 10, however, the combination does not distinctly disclose wherein the second number is equal to the first number scaled by an integer, wherein reducing the second number of entries is based on the integer, and wherein the time series is of an arbitrary length.

Nevertheless, Kahveci teaches wherein the second number is equal to the first number scaled by an integer, wherein reducing the second number of entries is based on the integer, and wherein the time series is of an arbitrary length (Kahveci, pg. 418, Section 1, teaches “the need for arbitrary length search arises in most real world sequence database applications for two reasons. First, the database sequences can be of any length… Second, the user may be interested in searching query sequences of any length.”; Kahveci, pg. 418, Section 1, further teaches “the distance between two time series data can be made shift and scale invariant by transforming them onto the shift eliminated plane”.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, as modified by the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, to further include the similarity search techniques for arbitrary length time series queries comprising making the compared times series data shift and scale invariant, as taught by Kahveci, in order for a user to be able to compare a small piece of a time series with the whole time series data. (Kahveci, pg. 418, Col. 2, ¶ 1).



Regarding claim 20, the combination of Mezic in view of Feng teaches all of the limitations of claim 18, however, the combination does not distinctly disclose wherein the second number is equal to the first number scaled by an integer, wherein reducing the second number of entries is based on the integer, and wherein the time series is of an arbitrary length.

Nevertheless, Kahveci teaches wherein the second number is equal to the first number scaled by an integer, wherein reducing the second number of entries is based on the integer, and wherein the time series is of an arbitrary length (Kahveci, pg. 418, Section 1, teaches “the need for arbitrary length search arises in most real world sequence database applications for two reasons. First, the database sequences can be of any length… Second, the user may be interested in searching query sequences of any length.”; Kahveci, pg. 418, Section 1, further teaches “the distance between two time series data can be made shift and scale invariant by transforming them onto the shift eliminated plane”.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the machine learning-based fault detection system, taught by Mezic, as modified by the multi-level anomaly detection framework based on network package signatures and machine learning techniques, taught by Feng, to further include the similarity search techniques for arbitrary length time series queries comprising making the compared times series data shift and scale invariant, as taught by Kahveci, in order for a user to be able to compare a small piece of a time series with the whole time series data. (Kahveci, pg. 418, Col. 2, ¶ 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
                                                                                                                                                                                                      
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123